Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
1.   	On pages 6 of the remark Applicant argued amended claims 1 and 6 overcome the 112(b) rejection 
 	
In response:
 	The examiner respectfully disagrees. From the claim language of claims 1 and 6, still it is not clear where the body of the claims begins (or where the preamble ends). Applicant’s own claim 9 which does not have any issue with 112 (b) discloses preamble in the first 5 lines and other lines discloses the body of the claim 9. From the claims 1 and 6, it is not clear which lines are preamble and which lines are body of the clams and therefore scope of the claims are unclear

2. 	On pages 6-10 of the remark Applicant argued prior art fails to teach the claimed limitation. 

In response:
 	The examiner respectfully disagrees. Sasaki at Page 2 discloses In OSPF, each router x configuring an IP network uses its link state (communication link connection state, communication link cost value, etc.) to indicate the IP network using a link state advertisement message (Link State Advertisement: LSA). Publicize the whole. The router x receives the LSA transmitted from the other router x, and creates a link-state database (LSDB) from the received LSA. The LSDB records the presence / absence of connection between the routers x in a matrix format. In addition, when there is a connection (link) from one router x to another router x, the LSDB records the cost value of the link. Based on the LSDB, the router x creates a shortest path tree that minimizes the cost from itself to the destination in the IP network. The router x creates a route table (unicast route table) used for unicast based on the shortest route tree. In OSPF, the router x is connected to the router, for example, when the link state of the router x changes in addition to periodically transmitting the link state of the router x by LSA (Refresh LSA). LSA is transmitted when it is detected that the communication link is broken or when the cost value of the communication link is changed. When the router x receives an LSA having a message content different from the previously received LSA, the router x rewrites the LSDB and regenerates the shortest path tree and the unicast path table. Therefore, if LSA is collected and monitored in the IP network where OSPF operates, the unicast route table of each router x in the IP network can be reproduced.
 	For the above reasons, examiner maintains the rejection. 

Claim Rejections - 35 USC § 112
1.	2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1 and 6 is/are rejected under 112 (b) since it’s not clear where the body of the claim begins (or where the preamble ends), that the scope of the claim is not clear here.

3.	Claims 6 is also rejected under 112 (b) since claim 6 recites the limitation "the OSPF protocol" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 which is a system claim does not depend on other claim fails to disclose OSPF earlier in the claim limitation. 

4.	Claims 6 is also rejected under 112 (b) since claim 6 which is a system claim and does not depend on any other claim uses abbreviation OSPF without spelling it out. 

5.	Claims 6 is also rejected under 112 (b) since the claim language “wherein said system is characterized in that one of said communication routers, being a second communication router of claim 1.” Is not clear. From the claim language it is not clear if the said communication routers is/are the routers of claim 1 or claim 6 or said communication routers is/are the routers of both claims 1 and 6. In one independent claim, Applicant cannot claim a component of another independent claim and therefore scope of the claim is unclear.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2.	Claims 1-2, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011077618 to Sasaki et al. (hereinafter Sasaki)

  	As to claims 1, 6 and 9, Sasaki discloses a communication router, adapted for use in an Open Shortest Path First (OSPF) protocol compliant communication network, wherein said communication router is characterized in that it comprises processing means configured to automatically adjust the communication router's cost metrics for forwarding communication traffic therefrom  via at least one link that extends between said communication router and a respective adjacent neighboring router, wherein said cost metrics is adjusted in compliance with cost metrics  determined by the respective adjacent neighboring router for forwarding traffic from said communication router along said at least one link (Sasaki; Page 2 discloses In OSPF, each router x configuring an IP network uses its link state (communication link connection state, communication link cost value, etc.) to indicate the IP network using a link state advertisement message (Link State Advertisement: LSA). Publicize the whole. The router x receives the LSA transmitted from the other router x, and creates a link-state database (LSDB) from the received LSA. The LSDB records the presence / absence of connection between the routers x in a matrix format. In addition, when there is a connection (link) from one router x to another router x, the LSDB records the cost value of the link. Based on the LSDB, the router x creates a shortest path tree that minimizes the cost from itself to the destination in the IP network. The router x creates a route table (unicast route table) used for unicast based on the shortest route tree. In OSPF, the router x is connected to the router, for example, when the link state of the router x changes in addition to periodically transmitting the link state of the router x by LSA (Refresh LSA). LSA is transmitted when it is detected that the communication link is broken or when the cost value of the communication link is changed. When the router x receives an LSA having a message content different from the previously received LSA, the router x rewrites the LSDB and regenerates the shortest path tree and the unicast path table. Therefore, if LSA is collected and monitored in the IP network where OSPF operates, the unicast route table of each router x in the IP network can be reproduced).
 	As to claim 2, the rejection of claim 1 as listed above is incorporated herein. In addition, Sasaki discloses communication router of claim 1, configured to receive Link-State Advertisements (LSA) forwarded by the at least one of its adjacent neighboring routers and to retrieve therefrom information that allows said communication router to automatically adjust its cost metrics for forwarding communication traffic along said at least one link (Sasaki; Page 2 discloses a router receiving LSA message from another router and also discloses of updating the information of the database based on the LSA)

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 3, 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being un-patentable over JP 2011077618 to Sasaki et al. (hereinafter Sasaki) in view of US Publication US 2010/0214932 to Qian et al. (hereinafter Qian) 

	As to claims 3 and 10, Sasaki discloses a router sends LSA to another router that includes changed cost information. Sasaki fails to explicitly disclose wherein first router and second router belong to different administrative domain. However, Qian discloses
 	wherein said respective adjacent neighboring router and said communication router do not belong to a single administrative domain (Qian; Fig.1A; 1B and [0012] shows and discloses CE routers belong to customer network and PE routers belong to ISP network means adjacent neighboring router and said communication router do not belong to a single administrative domain)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the inventions disclose a router is communicating with its neighboring router wherein Qian discloses PE router is neighbor of the CE router. One would be motivated to combine the teachings and sends the LSA from CE router to PE router or from PE router to CE router so that PE router or CE router can update their database and forward traffic based on the updated information.

 	As to claim 7, Sasaki discloses first communication router is adapted to instruct the second communication router to configure at least one interface thereof to comply with an Open Shortest Path First (OSPF) cost mirroring mechanism, thereby upon occurrence of a change in the cost metrics for forwarding communication traffic by the first communication router via a link that extends between the first communication router and the second communication router, the second communication router will automatically adjust the costs metrics associated with forwarding communication traffic by the second communication router via that link, to comply with the change affected in the cost metrics associated with the first communication router (Sasaki; page 2 discloses In OSPF, the router x is connected to the router, for example, when the link state of the router x changes in addition to periodically transmitting the link state of the router x by LSA (Refresh LSA). LSA is transmitted when it is detected that the communication link is broken or when the cost value of the communication link is changed. When the router x receives an LSA having a message content different from the previously received LSA, the router x rewrites the LSDB and regenerates the shortest path tree and the unicast path table. Therefore, if LSA is collected and monitored in the IP network where OSPF operates, the unicast route table of each router x in the IP network can be reproduced)
 	Sasaki fails to explicitly disclose wherein first router and second router belong to different administrative domain. However, Qian discloses
 	wherein the first communication router is located within an Internet Service Provider (ISP) network domain, and the second communication router is located within a customer network domain (Qian; Fig.1A; 1B and [0012] shows and discloses CE routers belong to customer network and PE routers belong to ISP network means adjacent neighboring router and said communication router do not belong to a single administrative domain)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the inventions disclose a router is communicating with its neighboring router wherein Qian discloses PE router is neighbor of the CE router. One would be motivated to combine the teachings and sends the LSA from CE router to PE router or from PE router to CE router so that PE router or CE router can update their database and forward traffic based on the updated information.

 	As to claim 8, Sasaki discloses first communication router is configured to instruct said second communication router to configure at least one interface thereof to comply with an Open Shortest Path First (OSPF) cost mirroring, thereby upon occurrence of a change in the cost metrics of forwarding communication traffic by said first communication router via a link that extends between said first communication router and the second communication router, said second communication router will automatically adjust the cost metrics associated with forwarding communication traffic by said second communication router via said link, to comply with the change in the cost metrics that was affected by the first communication router. (Sasaki; page 2 discloses In OSPF, the router x is connected to the router, for example, when the link state of the router x changes in addition to periodically transmitting the link state of the router x by LSA (Refresh LSA). LSA is transmitted when it is detected that the communication link is broken or when the cost value of the communication link is changed. When the router x receives an LSA having a message content different from the previously received LSA, the router x rewrites the LSDB and regenerates the shortest path tree and the unicast path table. Therefore, if LSA is collected and monitored in the IP network where OSPF operates, the unicast route table of each router x in the IP network can be reproduced)
 	Sasaki fails to explicitly disclose wherein first router and second router belong to different administrative domain. However, Qian discloses
 	wherein a first of the communication routers is located within an Internet Service Provider (ISP)  network domain, and a second of the communication routers is located within another ISP network domain (Qian; Fig.1A; 1B and [0012] shows and discloses CE routers belong to customer network and PE routers belong to ISP network means adjacent neighboring router and said communication router do not belong to a single administrative domain)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the inventions disclose a router is communicating with its neighboring router wherein Qian discloses PE router is neighbor of the CE router. One would be motivated to combine the teachings and sends the LSA from CE router to PE router or from PE router to CE router so that PE router or CE router can update their database and forward traffic based on the updated information.

4.	Claim(s) 4-5 and 11 is/are rejected under 35 U.S.C. 103 as being un-patentable over JP 2011077618 to Sasaki et al. (hereinafter Sasaki) in view of US Publication US 2014/0334286 to Ernstrom et al. (hereinafter Ernstrom) 

 	As to claim 4, Sasaki discloses OSPF and plurality of links, but fails to disclose LAG. However, Ernstrom discloses 
 	said communication router comprises a plurality of interfaces adapted to forward communication traffic, wherein each of said plurality of interfaces is associated with a respective link, and wherein each of the plurality of links is a member of a Link Aggregation Group (LAG) (Ernstrom; [0069] discloses OSPF and LAG)  
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the inventions disclose a router is communicating with its neighboring router. One would be motivated to combine the teachings in order to use the same logical interface for the plurality of routers and thus use the limited resources in an effective way. 

 	As to claims 5 and 11, the rejection of claim 4 as listed above is incorporated herein. In addition, Sasaki-Ernstrom discloses wherein said processing means is adapted to form an Open Shortest Path First (OSPF) adjacency across a Link Aggregation Group (LAG), whereby the same attributes are shared by the members of the LAG (Ernstrom; [0069] discloses OSPF and LAG and also discloses use the same logical interface for the plurality of routers) 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478